DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(20 as being anticipated by Yamanaka et al. US 2016/0156418.
	Regarding claims 1 and 5, Yamanaka et al. discloses in Fig. 1, a method/apparatus of a controller for controlling a device in which an output from a region thereof including a first portion changes according to a first state of the first portion, the controller comprising: 

a second hold unit (i.e., A/D 61b) that performs second sample-and-hold processing that includes changing a second output thereof according to an intensity of the monitor signal inputted thereto and thereafter holding the changed second output, the second hold unit differing from the the first hold unit (paragraphs 0014-0015, 0047, 0081);    and 
a control unit 65 that causes the first hold unit to perform the first sample-and-hold processing while holding the first state of the first portion constant and alters the first state of the first portion after the first sample-and-hold processing, then causes the second hold unit to perform the second sample-and-hold processing while holding the altered first state of the first portion, and furthermore controls the first state of the first portion based on a difference between an intensity of the first output held by the first hold unit and an intensity of the second output held by the second hold unit (paragraphs 0014, 0047, 0049, 0053, 0068, 0081).
 	Regarding claim 2, Yamanaka discloses wherein the control unit repeats processing thereof so that an average value for an intensity of the output before the altering and an intensity of the output after the altering approaches a target value for an intensity of the output (paragraphs 0047, 0050, 0053-0055).
 
s 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure.
a.	Kish, JR et al. U.S. Publication no. 2003/0095736.  Transmitter photonic integrated circuit chip architectures and drive systems
b.	Iwaki U.S. Patent no. 6,483,095.  Light transmitting object identifying apparatus and method
c.	Akashi U.S. Publication no. 2015/0188639.  Optical transmitter and control apparatus of optical modulator

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the

Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
9/10/2021

/Dzung D Tran/
Primary Examiner, Art Unit 2637